Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO THE CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
May 22, 2013 is entered into by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (as such terms are
defined in the Credit Agreement) (in such capacity, together with its successors
and assigns in such capacity, “Agent”), the Lenders signatory hereto (as such
term is defined in the Credit Agreement), API TECHNOLOGIES CORP., a Delaware
corporation (“Parent”), the Subsidiaries of Parent identified on the signature
pages hereof as “US Borrowers” (such Subsidiaries together with Parent, each
individually a “US Borrower”, and collectively, jointly and severally, the “US
Borrowers”), RF2M MICROELECTRONICS LTD., a limited company incorporated in
England and Wales with company number 02721281 (“RF2M”), and RF2M MICROWAVE
LTD., a limited company incorporated in England and Wales with company number
06632600 (“RF2M Microwave” and, together with RF2M, each individually a “UK
Borrower”, and collectively, jointly and severally, the “UK Borrowers”). The US
Borrowers and UK Borrowers are referred to hereinafter each individually as a
“Borrower” and collectively, jointly and severally, as “Borrowers”.

RECITALS

A. The Borrowers, Agent, the Lenders, and Wells Fargo Bank, National
Association, as English law security trustee, have previously entered into that
certain Credit Agreement dated as of February 6, 2013 (as the same may be
modified, supplemented or amended from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to the Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Credit Agreement.

B. The Borrowers have requested that Agent and the Lenders amend the Credit
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.

C. The Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Credit Agreement are being
waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement.

(a) The following definition is hereby added to Schedule 1.1 of the Credit
Agreement in its proper alphabetical order:



--------------------------------------------------------------------------------

“‘Excess Availability Threshold’ means (i) at any time up to and including
June 30, 2013, $10,000,000; and (ii) at all times thereafter, $12,500,000.”

(b) The definition of “Cash Dominion Period” in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Cash Dominion Period” means any Period (a) (i) commencing at any time that
Excess Availability is less than the Excess Availability Threshold and
(ii) continuing until Excess Availability has been not less than the Excess
Availability Threshold for 30 consecutive days, or (b) (i) commencing upon the
occurrence of an Event of Default and (ii) continuing until such Event of
Default is cured or waived in accordance with the Agreement.

(c) Schedule 5.2 to the Credit Agreement is hereby amended by deleting each of
the two references to “greater of (i) $12,500,000 and (ii) 25% of the Maximum
Revolver Amount” and in each case inserting in lieu thereof the words “Excess
Availability Threshold.”

2. Conditions. This Amendment shall become effective immediately on the date
hereof; provided that this Amendment shall not become effective until all of the
following conditions precedent shall have been satisfied in the sole discretion
of Agent or waived by Agent:

(a) Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

(b) Representations and Warranties. The representations and warranties set forth
herein and in the Credit Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) must be true and correct in all material respects.

3. Representations and Warranties. Each Borrower represents and warrants as
follows:

(a) Authority. Each Borrower has the requisite corporate or limited liability
company (as applicable) power and authority to execute and deliver this
Amendment, and to perform its obligations hereunder and under the Loan Documents
(as amended or modified hereby) to which it is a party. The execution, delivery
and performance by the Borrowers of this Amendment have been duly approved by
all necessary corporate or limited liability company action (as applicable to
each Borrower), has received all necessary governmental approval, if any, and do
not contravene any law or any contractual restriction binding on any Borrower.
No other corporate or limited liability company proceedings are necessary to
consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of Borrowers, enforceable against
each Borrower in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and is in full force and effect.

 

2



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document made by the Borrowers (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof) are correct in all material respects on and as of the date
hereof as though made on and as of the date hereof.

(d) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

4. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically set forth in this Amendment, the Credit Agreement,
the Fee Letter and all other Loan Documents, are and shall continue to be in
full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Borrowers to Agent and the Lenders without
defense, offset, claim or contribution.

7. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby
and the Loan Documents effective as of the date hereof.

8. Estoppel. To induce Agent to enter into this Amendment and to induce Agent
and the Lenders to continue to make advances to the Borrowers under the Credit
Agreement, the Borrowers hereby acknowledges and agrees that, after giving
effect to this Amendment, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Borrower as against
Agent or any Lender with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

3



--------------------------------------------------------------------------------

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

11. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents (except as provided in Section 1 hereof), and
this Amendment shall have no binding force or effect until all of the conditions
to the effectiveness of this Amendment have been satisfied as set forth herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

US BORROWERS:     API TECHNOLOGIES CORP.,     a Delaware corporation     By:  
/s/ Bel W. Lazar     Name:   Bel W. Lazar     Title:   Chief Executive Officer
and President     SENDEC CORP.,     a New York Corporation     By:   /s/ Bel W.
Lazar     Name:   Bel W. Lazar     Title:  

Vice President, Treasurer, Secretary and

Chief Financial Officer

    CMT FILTERS, INC.,     a Delaware corporation     By:   /s/ Bel W. Lazar    
Name:   Bel W. Lazar     Title:   President and Chief Operating Officer    
SPECTRUM CONTROL INC.,     a Pennsylvania corporation     By:   /s/ Bel W. Lazar
    Name:   Bel W. Lazar     Title:   Vice President, Secretary and Treasurer  
  SPECTRUM CONTROL TECHNOLOGY, INC.,     a Delaware corporation     By:   /s/
Bel W. Lazar     Name:   Bel W. Lazar     Title:   Chairman, Chief Executive
Officer and President

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    SPECTRUM SEI MICROWAVE, INC.,     a Delaware corporation     By:   /s/ Bel
W. Lazar     Name:   Bel W. Lazar     Title:   Vice President and Secretary    
SPECTRUM FSY MICROWAVE, INC.,     a Maryland corporation     By:   /s/ Bel W.
Lazar     Name:   Bel W. Lazar     Title:   Vice President and Secretary    
SPECTRUM MICROWAVE, INC.,     a Delaware corporation     By:   /s/ Bel W. Lazar
    Name:   Bel W. Lazar     Title:   Secretary     API PASSIVE COMPONENTS INC.,
    a Delaware corporation     By:   /s/ Bel W. Lazar     Name:   Bel W. Lazar  
  Title:   Secretary     API SYSTEMS, INC.,     a Delaware corporation     By:  
/s/ Bel W. Lazar     Name:   Bel W. Lazar     Title:   Chairman and Chief
Executive Officer

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    API CRYPTEK, INC.,     a Delaware corporation     By:   /s/ Bel W. Lazar    
Name:   Bel W. Lazar     Title:   Chairman     API DEFENSE, INC.,     a Delaware
corporation     By:   /s/ Bel W. Lazar     Name:   Bel W. Lazar     Title:  
Chairman and Treasurer UK BORROWERS:     RF2M MICROELECTORNICS LTD,     a
limited company incorporated in England and Wales     By:   /s/ Bel W. Lazar    
Name:   Bel W. Lazar     Title:   Director     RF2M MICROWAVE LTD,     a limited
company incorporated in England and Wales     By:   /s/ Bel W. Lazar     Name:  
Bel W. Lazar     Title:   Director

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDER:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     a national
banking association, as Agent and as a Lender     By:   /s/ Rina Shinoda    
Name:   Rina Shinoda       Its Authorized Signatory LENDER:     BURDALE
FINANCIAL LIMITED,     as a UK Lender     By:   /s/ N B Hogg     Name:   N B
Hogg       Its Authorized Signatory     By:   /s/ Tania Saldanha     Name:  
Tania Saldanha       Its Authorized Signatory

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]